Plaintiffs commenced an action in equity to have declared unconstitutional certain provisions of part 9 of the Conservation Law, * ahd to secure a judgment that all Of the provisions of said part 9 and the General Condemnation Law are in pari materia, and to have that doctrine applied in a condemnation proceeding to condemn plaintiffs’ lands for park purposes, and to enjoin the commissioners of appraisal. The Special Term granted defendants’ motion to dismiss the complaint because it did not state facts sufficient to .constitute a Cause of action, and denied a motion to' vacate that decision, and to strike out provisions for motion costs thereon. The plaintiffs appeal from the orders made On these motions as well as from the judgment of dismissal. The orders and judgment dismissing the complaint were properly made. This action is no part of the condemnation proceeding referred to in the Complaint, and the imposition of motion costs was within the discretion of the Special Term. Orders and judgment affirmed, without costs. Hill, P. J., Rhodes, McNamee and CrapSer, JJ,, concur; Heffernan, J., not voting.

 See Art. XVI. Part 9, §§ 745-761, added by Laws of 1928, chap. 242.— [Rep.